                                                                                 filed
                                                                          I lo              ICE[(y
                                                                                 CLERK'S OFFICE
UNITED STATES DISTRICT COURT                                             'JS DISTRIotcourte d y
EASTERN DISTRICT OF NEW YORK
                                                                                                  (I
                                                       -X
                                                                         * NOy 01 2018
MIR ISLAM,
                                                                         BROOKLYN OFFICE
                      Plaintiff,
                                                               ORDER ADOPTING REPORT
       - against -                                              AND RECOMMENDATION
                                                                  I8-CV-1562(RRM)(LB)
ATHLETE'S NEEDS,INC.,

                      Defendant.
                                                        X
ROSLYNN R. MAUSKOPF,United States District Judge.

       Pro se plaintiff Mir Islam brought this diversity action alleging that multi-vitamins he

purchased and took while incarcerated caused negative health effects. (Compl.(Doc. No. 1).)

On September 5, 2018, the Honorable Magistrate Judge Lois Bloom issued a Report and

Recommendation("R&R"),recommending that this action be dismissed following Islam's

failure to appear at two conferences scheduled before her. (R&R(Doc. No. 30).) Judge Bloom

reminded the parties that Federal Rule of Civil Procedure ("Rule")72(b) requires that any

objections to the R&R be filed within 14 days. (R&R at 4.)

       The R&R was mailed to Islam at 2040 Bronxdale Avenue, Apt 4B, Bronx, NY 10462.

No party filed any objection, and the time to do so has now expired.

       Pursuant to 28 U.S.C. § 636(b)and Rule 72,the Court has reviewed the R&R for clear

error and, finding none, concurs with the R&R in its entirety. See Covey v. Simonton,481 F.

Supp. 2d 224, 226(E.D.N.Y. 2007).

       Accordingly, the Clerk of Court is respectfully directed to mail a copy of this Order to

plaintiff Mir Islam at the address listed on the docket and note the mailing on the docket. The
Clerk of Court is further directed to enterjudgment pursuant to this Order and close the case.



                                                    SO OJUDERED.


Dated: Brooklyn, New York
    00(oh^                                         /s/ USDJ ROSLYNN R. MAUSKOPF
                                                    ROSLYNN R. MAUSKOPF
                                                    United States District Judge
